EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with BO-YOUNG YEUM on June 14, 2021.
The application has been amended as follows:
Claim 1, line 6: “in a rotation axis” was changed to --along a rotation axis--.
Claim 1, last line: “the support ribs” was changed to --the plurality of support ribs--.
REASONS FOR ALLOWANCE
Claims 1 and 3 – 7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts considered by the examiner to be most closely related were Bang et al. (US 2015/0211548; cited in IDS dated 05/21/2019), Kariya H et al. (JP 2004316548; submitted with an English Translation in IDS dated 01/08/2020), Fujita K et al. (JP 2004068724; submitted with an English Translation in IDS dated 05/21/2019), Yamamoto et al. (JPH 03111700; submitted with an English Translation in IDS dated 05/21/2019) and Murata et al. (US 2001/0036409). 
Regarding independent claim 1, the prior art(s) alone or in combination fails to specifically disclose “the first part supporting portion is provided on a curved surface of the impeller housing portion that curves along a shape of the impeller, the first part 
Bang and Yamamoto both teaches the electric pump with all the features in claim 1 except for the provision of a plurality of support ribs projecting from a curved surface of the impeller housing portion. 
Murata teaches the electric pump wherein the impeller-side bracket (143) is used as a radiating fin by making the switching elements (164) in contact with an inner surface of the openings 163 in the bracket (143).
The closest references found with respect to the feature of “the plurality of support ribs” projecting from the impeller housing portion were Fujita and Kariya.
Fujita teaches the electric pump with the pins (209) projecting from the impeller housing portion to support the circuit board(s). 
Kariya teaches two embodiments of the electric pump: In first embodiment (in figs. 1-2), the electric pump with a control circuit board (4) and an impeller housing portion (5) is shown with no projecting pins. In second embodiment (in figs. 3-6), the electric pump with a control circuit board (4), an impeller housing portion (5) and pins (15) projecting from a flat surface of the impeller housing portion in order to support the control circuit board (4) is shown.
However, the pins, as taught by Fujita and/or Kariya, cannot be implemented in the electric pump of Bang and/or Yamamoto since the control circuit board in the electric pump of Bang and/or Yamamoto is already supported. Therefore, claims 1 and 3 – 7 have been found allowable since any conclusion of obviousness would be based .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


/CHIRAG JARIWALA/Examiner, Art Unit 3746